Citation Nr: 1737384	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  14-03 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an earlier effective date prior to October 14, 2011 for an assigned 70 percent rating for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 70 percent for PTSD. 

3.  Entitlement to a disability rating in excess of 10 percent for psoriasis.


REPRESENTATION

Veteran represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active service in the United State Army from February 1968 to July 1970.  The Veteran died in July 2016. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada and Cleveland, Ohio. 

In a May 2016 decision, the Board denied entitlement to an earlier effective date for an assigned 70 percent for PTSD, denied a disability rating in excess of 70 percent for PTSD, restored a reduction from 50 percent to 70 percent for PTSD effective March 1, 2016, denied a disability rating in excess of 10 percent for psoriasis, and granted entitlement to a total disability rating due to individual unemployability (TDIU). 

In June 2016, the Veteran appealed a portion of the Board's May 2016 decision to the Court of Appeals for Veterans Claims (Court).  As the Veteran subsequently passed away, the Court, in April 2017, vacated the May 2016 Board decision with respect to the appealed issues.  Due to the Court's action, the following issues have returned to the Board: entitlement to an earlier effective date for an assigned 70 percent rating for posttraumatic stress disorder (PTSD), entitlement to a rating in excess of 70 percent for PTSD, and entitlement to a rating in excess of 10 percent for psoriasis.


FINDING OF FACT

In December 2016, the Board was notified by the Department of Veterans Affairs (VA) Regional Office that the appellant died in July 2016.



CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 



ORDER

The appeal is dismissed.




		
Nathaniel J. Doan
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


